Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-21 of U.S. Patent No. 10964327.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 2, 11, and 12 of the instant application includes all of the features of claims 1, 11, and 16 of U.S. Patent No. 10964327.  It would have been obvious to one of ordinary skill in the art to omit the step of using NLU and differentiating models since two models are required as claimed, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"
Present invention				Conflicting claims
1. A hub device for controlling a device based on a voice input, the hub device comprising: a communication interface configured to perform data communication with at least one of a plurality of devices, a voice assistant server, or an Internet of Things (loT) server; a microphone configured to receive a voice input of a user; a memory storing a program comprising one or more instructions; and a processor configured to execute the one or more instructions of the program stored in the memory, wherein the processor is further configured to execute the one or more instructions to: convert the voice input received through the microphone into text by performing automatic speech recognition (ASR), determine an operation-performing device capable of performing an operation corresponding to the text from among the plurality of devices, by using a device determination model, obtain function determination model information from at least one device storing a function determination model used to determine a function related to each of the plurality of devices, identify a device that stores the function determination model corresponding to the determined operation-performing device by using the obtained function determination model information, and control the communication interface to transmit at least part of the text to the identified device.

2. The hub device of claim 1, wherein the device determination model comprises a first natural language understanding (NLU) model configured to analyze the text and determine the operation-performing device based on a result of the analyzing of the text.

    PNG
    media_image1.png
    677
    689
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    116
    645
    media_image2.png
    Greyscale





Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole. the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claims 1 and 11: a communication interface configured to perform data communication with at least one of a plurality of devices, a voice assistant server, or an Internet of Things (loT) server; a microphone configured to receive a voice input of a user; a memory storing a program comprising one or more instructions; and a processor configured to execute the one or more instructions of the program stored in the memory, wherein the processor is further configured to execute the one or more instructions to: convert the voice input received through the microphone into text by performing automatic speech recognition (ASR), determine an operation-performing device capable of performing an operation corresponding to the text from among the plurality of devices, by using a device determination model, obtain function determination model information from at least one device storing a function determination model used to determine a function related to each of the plurality of devices, identify a device that stores the function determination model corresponding to the determined operation-performing device by using the obtained function determination model information, and control the communication interface to transmit at least part of the text to the identified device.
The above claims are deemed allowable given the complex nature of delaying transmitting text by the hub until a link between function determination model device and operation-performing device is met, and therefore having a dedicated function determination model per device for identifying all device functions from the plurality and transmitting as precisely claimed. The closest prior art group teaches the transmission of text to multiple devices where the comparison is made, where a one-to-many device selection is possible but after the text has been transmitted for comparison. Such prior art demonstrates improvements of known model comparison and device group communication in home automation, where a server of the local device makes the comparison. At least one of three devices are missing and under BRI the conditional transmission based on device linking does not appear to be taught. The closest prior art further teaches server-based approaches for models as well as local models, wherein the server models are used when an on-board local model fails e.g. basic English local and complex commands at server e.g. “raise the thermostat 2 degrees”. Such server models are typically tied to any number of devices e.g. music player, gps, overall phone, tv, stove, etc. The core concept of home automation is the same in the prior art and present invention however steps which produce similar results teach away from the prior art, such that the allowable claims utilize a model on each external device e.g. a hub, 1st, and 2nd. Under BRI assuming a hub = server, device1 = phone, and device2 = any device, at best the prior art reads up a hub and device1. There is also the assumption that a server actually performs the operation, which it does not, however one of ordinary skill can argue that ASR is part of the operation itself. At best under BRI the combination of prior art would teach the third device being a separate user device, however the first user must use a second users’ device which must also contain a model to perform the operation of the first user. Prior art in this field typically seek to contain models off-board on a server to avoid the need for each device to have a dedicated model (e.g. Google, SIRI, Alexa), wherein the device can simply execute the commands with a CPU without using a model or any form of post ASR processing (server alone does the heavy ASR model work). The allowed claims appear to demonstrate a deviation from this. Therefore, the prior art fails to teach or suggest the complex claims as a whole.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20170025124 A1	Mixter; Kenneth et al.
Device selection by score comparison for homonymous inputs of speech, text is transmitted to each device regardless

US 20160104480 A1	Sharifi; Matthew
Device command comparison by score general input of speech “Hello computer”, text is transmitted to each device regardless

US 20110060587 A1	Phillips; Michael S. et al.
Various models for various applications on a single device, a server is used to pull models


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov